        Case 3:20-cv-03712-S Document 1 Filed 12/23/20               Page 1 of 50 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

Marion Langston and Ray Langston,

         Plaintiffs,                                  Civil Action No.

         v.                                           COMPLAINT AND JURY DEMAND

Johnson & Johnson and Ethicon, Inc.,

         Defendants.



                                          COMPLAINT

         COME NOW Plaintiffs, who by and through the undersigned counsel, hereby submit

this Complaint and Jury Demand against Johnson & Johnson and Ethicon, Inc. (“Defendants”)

for compensatory and punitive damages, equitable relief, and such other relief deemed just and

proper arising from Plaintiff’s injuries from her pelvic mesh implants manufactured by

Defendants. In support of this Complaint, Plaintiffs allege the following.

                                            PARTIES

A. Plaintiff

         1.      Plaintiff Marion Langston (“Ms. Langston”) is a citizen and resident of

Commerce, Hunt County, Texas.

         2.      Ms. Langston was implanted with Ethicon’s Gynecare Prosima pelvic mesh

product by Dr. Malissia Zapata at Hunt Memorial Hospital in Greenville, Texas on July 20,

2011.

         3.      Ms. Langston subsequently developed complications arising from the implant

of the Ethicon pelvic mesh product, including mesh implant complications necessitating

removal, pelvic pain, dyspareunia, dysuria and urinary tract infections.

                                                  1
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 2 of 50 PageID 2



       4.       Plaintiff Ray Langston is a citizen and resident of Commerce, Hunt County,

Texas. At all times relevant, he is and was married to Ms. Langston.

       5.       All references to “Plaintiff” in the singular refer to Plaintiff Marion Langston.

B. Defendants

       6.       Defendant Johnson & Johnson (“J&J”) is a corporation organized and existing

under the laws of New Jersey, maintaining its principal place of business at 1 Johnson &

Johnson Plaza, New Brunswick, New Jersey 089333. J&J organizes its subsidiary businesses

into individual Business Units to coordinate the development, manufacture, testing, marketing

promotion, training, distribution and sale of its pelvic floor repair products. Within J&J there

are three sectors: medical devices and diagnostics, pharmaceutical, and consumer. Within the

medical devices and diagnostic sector are “Business Units” including the “Ethicon Franchise.”

The Ethicon Franchise was charged by J&J with the design, development, promotion,

marketing, testing, training, distribution and sale of the pelvic floor repair products at issue in

this case. The Company Group Chairman and Worldwide Franchise Chairman for the Ethicon

Franchise, Gary Pruden, is employed by J&J. The companies which comprise the Ethicon

Franchise are thus controlled by J&J and include, but are not limited to, Ethicon Inc., Ethicon

LLC, Ethicon LTD. J&J is a citizen of New Jersey.

       7.       Defendant, Ethicon, Inc., is a wholly owned subsidiary of Defendant J&J

located in Somerville, New Jersey. Ethicon, Inc. is a corporation organized and existing under

New Jersey law, maintaining its principal place of business at 555 US Route 22, Somerville,

New Jersey 08876. Ethicon, Inc. is a citizen of New Jersey.

       8.       J&J and Ethicon, Inc. are collectively referred to herein as “Ethicon” or

“Defendants”.


                                                   2
       Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 3 of 50 PageID 3



        9.      All acts and omissions of the above-referenced Defendants as described

herein were done by its agents, servants, employees, and/or owners, acting in the course and

scope of their respective agencies, services, employments and/or ownership.

                                JURISDICTION AND VENUE

        10.     Federal subject matter jurisdiction is based upon 28 U.S.C. § 1332(a), in that

 there is complete diversity among Plaintiffs and Defendants and the amount in controversy

 exceeds the sum or value of $75,000.00, exclusive of interest and costs.

        11.     Defendants have significant contacts with this federal judicial district therefore

they are subject to the personal jurisdiction of the Court in this district. A substantial part of the

events and omissions giving rise to Plaintiffs’ causes of action occurred in this federal judicial

district and therefore, pursuant to 28 U.S.C. § 1391(a), venue is proper in this district.

                                  FACTUAL BACKGROUND

        12.     Surgical mesh products have been used to repair abdominal hernias since the

1950s. In the 1970s, gynecologists began using surgical mesh products designed for

abdominal hernia repair to surgically repair prolapsed organs. In the 1990s, gynecologists

began using this surgical mesh for the surgical treatment of pelvic organ prolapse (“POP”) and

stress urinary incontinence (“SUI”). Manufacturers, including Defendants, began to modify

the mesh used in hernia repair to be used as products specifically intended to correct POP and

SUI.

        13.     A p el v i c organ prolapse occurs when a pe l vi c organ, such as the bladder,

drops (“prolapses”) from its normal position and pushes against the walls of the vagina.

Prolapse can happen if the muscles that hold the pelvic organs in place become weak or

stretched from childbirth or surgery. More than one pelvi c organ can prolapse at the same



                                                   3
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 4 of 50 PageID 4



time. Organs that can be involved in a pelvic organ prolapse include the bladder, the uterus,

the bowel and the rectum.

       14.     Defendants’ pelvic mesh products are targeted for women who suffer from

pelvic organ prolapse and/or stress urinary incontinence as a result of the weakening or

damage caused to the walls of the vagina. These products are specifically promoted to

physicians and patients as an innovative, minimally invasive procedure with minimal local

tissue reactions, minimal tissue trauma and minimal pain while correcting vaginal prolapse,

stress urinary incontinence, pelvic organ prolapse and/or rectocele.

       15.     Surgical mesh, including mesh used in pelvic mesh products, is a medical

device that is generally used to repair weakened or damaged tissue. It is made from porous

absorbable or non-absorbable synthetic material or absorbable biologic material. In

urogynecologic procedures, surgical mesh is permanently implanted to reinforce the weakened

vaginal wall to repair pelvic organ prolapse or to support the urethra to treat urinary

incontinence. Most pelvic mesh products are comprised of non-absorbable, synthetic,

monofilament polypropylene mesh and/or collagen.

       16.     Defendants sell pelvic mesh “kits” which can include not only the surgical

mesh, but also tissue fixation anchors and insertion tools. The products manufactured by

Defendants are considered Class II medical devices.

       17.     These pelvic mesh products contain polypropylene mesh. Despite claims that

this material is inert, the scientific evidence shows that this mesh material is biologically

incompatible with human tissue and promotes an immune response in a large subset of the

population receiving Defendants’ pelvic mesh products. This immune response promotes

degradation of the polypropylene mesh, as well as the pelvic tissue, and can contribute to the



                                                  4
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 5 of 50 PageID 5



formation of severe adverse reactions to the mesh. At all times material, Defendants were

aware or had actual knowledge of this information and withheld/omitted and/or

misrepresented this information to Plaintiff, Plaintiff’s implanting medical providers, the

medical community, the FDA, and the public at large.

       18.     Despite claims that polypropylene mesh is inert, the scientific evidence shows

that this material is biologically incompatible with human tissue and when used as a woven or

knitted alloplastic textile prosthetic mesh for pelvic floor repair, polypropylene and other

surgical polymers promote a severe foreign body reaction and chronic inflammatory response

in a large subset of the population implanted with Defendants’ pelvic mesh products. This

“host defense response” by a woman’s pelvic tissues promotes degradation of the

polypropylene mesh and the pelvic tissue, and causes chronic inflammation of the pelvic

tissue, shrinkage or contraction of the mesh leading to nerve entrapment, further inflammation,

chronic infectious response and chronic pain. It also can cause new-onset painful sexual

relations, significant urinary dysfunction, vaginal shortening and anatomic deformation, and

can contribute to the formation of severe adverse reactions to the mesh. At all times material,

Defendants were aware or had actual knowledge of this information and withheld/omitted

and/or misrepresented this information to Plaintiff, Plaintiff’s implanting medical providers,

the medical community, the FDA, and the public at large.

       19.     Furthermore, pelvic mesh products containing collagen cause hyper-

inflammatory responses leading to problems including chronic pain and fibrotic reaction.

Defendants’ collagen-containing products disintegrate after implantation into the female

pelvis. The collagen-containing products cause adverse tissue reactions, and are causally

related to infection, as the collagen is a foreign organic material. Cross linked collagen is



                                                  5
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                Page 6 of 50 PageID 6



harsh upon the female pelvic tissues because it hardens the bodily tissues. At all times

material, Defendants were aware or had actual knowledge of this information and

withheld/omitted and/or misrepresented this information to Plaintiff, Plaintiff’s implanting

medical providers, the medical community, the FDA, and the public at large.

       20.     When these pelvic mesh products are inserted in the female body according to

the manufacturers’ instructions, it creates a non-anatomic condition in the pelvis leading to

chronic pain and functional disabilities.

       21.     In 1996, the FDA cleared the first pelvic mesh products for use in the

treatment of stress urinary incontinence (SUI). These products included products

manufactured, marketed, and distributed by Defendants. These products were approved by

the FDA under the abbreviated 510(k) approval process. Section 510(k) provides for

marketing of a medical device if the device is deemed “substantially equivalent” to other

predicate devices marketed before May 28, 1976. No formal review for safety or efficacy is

required, and no formal review for safety or efficacy was ever conducted with regard to the

pelvic mesh products.

       22.     At various times, Defendants sought and obtained Food and Drug

Administration (“FDA”) clearance to market the pelvic mesh products under Section 510(k) of

the Medical Device Amendment. Section 510(k) allows marketing of medical devices if the

device is deemed substantially equivalent to other legally marketed predicate devices

marketed prior to May 28, 1976. This clearance process did not require Defendants to prove

the safety or efficacy of the pelvic mesh products and, thus, a formal review of the safety and

efficacy of the pelvic mesh products was never conducted with regard to the products.

       23.     Defendants’ pelvic mesh products have been and continue to be marketed to the



                                                 6
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 7 of 50 PageID 7



medical community and directly to patients as safe, effective, reliable medical devices;

implanted by safe and effective, minimally invasive surgical techniques for the treatment of

medical conditions, primarily vaginal vault prolapse, stress urinary incontinence, pelvic organ

prolapse and/or rectocele, and as safer and more effective as compared to the traditional

products and procedures for treatment, and other competing pelvic mesh products.

        24.     The Defendants have marketed and sold the pelvic mesh products to the

medical community at large and directly to patients through carefully planned, multifaceted

marketing campaigns and strategies. These campaigns and strategies include, but are not

limited to, aggressive marketing to health care providers at medical conferences, hospitals,

private offices, and include the provision of valuable cash and non-cash benefits to health care

providers.

        25.     Defendants also utilized documents, patient brochures and websites, offering

exaggerated and misleading expectations as to the safety and utility of the pelvic mesh

products. Defendants further engaged in direct-to-consumer marketing specifically designed to

drive consumers to seek out these products for implantation into their bodies.

A.      Defendants’ Pelvic Mesh Products

        26.     At all times material to this action, t he Defendants were in the business of

developing, designing, licensing, manufacturing, distributing, selling, marketing, advertising,

and delivering, and introducing into interstate commerce, including, inter alia, within the

United States, either directly or indirectly through third parties, subsidiaries or related entities,

pelvic mesh products.

        27.     Each of these p r o d u c t s was cleared for sale in the United States after the

Defendants made assertions to the Food and Drug Administration of “Substantial Equivalence”



                                                    7
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 8 of 50 PageID 8



under Section 510(k) of the Food, Drug and Cosmetic Act; this clearance process does not

require the applicant to prove safety or efficacy.

       28.     On October 20, 2008, the Food and Drug Administration (“FDA”) issued a

Public Health Notification that described over 1,000 complaints (otherwise known as “adverse

events”) that had been reported over a three-year period relating to Pelvic mesh products.

       29.     Although the FDA notice did not identify the transvaginal mesh manufacturers

by name, the FDA’s MAUDE database indicates that the Defendants are the manufacturers of

pelvic mesh products that are the subject of the notification.

       30.     On July 13, 2011, the FDA issued a new warning regarding serious

complications associated with pelvic mesh products, including the products manufactured,

marketed and distributed by Defendants. In this warning, the FDA indicated that “serious

complications associated with surgical mesh for transvaginal repair of POP are not rare.”

(emphasis in the original). The FDA had also received increased reports of complications

associated with the pelvic mesh products used in both pelvic organ prolapse and stress urinary

incontinence cases.

       31.     The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is

a previously unidentified risk of transvaginal POP repair with mesh that has been reported in

the published scientific literature and in adverse event reports to the FDA . . . Reports in the

literature associate mesh contraction with vaginal shortening, vaginal tightening and vaginal

pain.” (emphasis in original).

       32.     The FDA Safety Communication further indicated that the benefits of using

pelvic mesh products instead of other feasible alternatives did not outweigh the associated

risks. Specifically, the FDA Safety Communication stated: “it is not clear that transvaginal



                                                     8
      Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 9 of 50 PageID 9



POP repair with mesh is more effective than traditional non-mesh repair in all patients with

POP and it may expose patients to greater risks.”

       33.     Contemporaneously with the Safety Communication, the FDA released a

publication titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of

Transvaginal Placement for pelvic Organ Prolapse” (the “White Paper”). In the White Paper,

the FDA noted that published, peer-reviewed literature demonstrates that “[p]atients who

undergo POP repair with mesh are subject to mesh-related complications that are not

experienced by patients who undergo traditional surgery without mesh.”

       34.     The FDA summarized its findings from its review of the adverse event reports

and applicable literature stating that it “has NOT seen conclusive evidence that using

transvaginally placed mesh in POP repair improves clinical outcomes any more than

traditional POP repair that does not use mesh, and it may expose patients to greater risks.”

(Emphasis in original).

       35.     The White Paper further stated that “these products are associated with serious

adverse events . . . Compounding the concerns regarding adverse events are performance data

that fail to demonstrate improved clinical benefit over traditional non-mesh repair.” In its

White Paper, the FDA advises doctors to, inter alia, “[r]ecognize that in most cases POP can

be treated successfully without mesh thus avoiding the risk of mesh related complications.”

The White Paper concludes by stating that the FDA “has identified serious safety and

effectiveness concerns over the use of surgical mesh for the transvaginal repair of pelvic organ

prolapse.”

       36.     On August 25, 2011, Public Citizen, a consumer advocacy group, submitted a

petition to the FDA seeking to ban the use of pelvic mesh products in pelvic repair procedures.



                                                  9
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 10 of 50 PageID 10



In its Petition, Public Citizen warned that pelvic mesh products should be recalled because

they offer no significant benefits, but expose patients to serious risks and the potential for

permanent life-altering harm. Joining Public Citizen as co-petitioners were Dr. L. Lewis Wall,

a professor of obstetrics and gynecology at Washington University in St. Louis, and Dr.

Daniel S. Elliott, a urologic surgeon specializing in female urology at the Mayo Clinic in

Rochester, Minnesota.

       37.     In a December 2011 Joint Committee Opinion, the American College of

Obstetricians and Gynecologists (“ACOG”) and the American Urogynecologic Society

(“AUGS”) also identified physical and mechanical changes to the transvaginal mesh inside the

body as a serious complication associated with transvaginal mesh, stating:

       There are increasing reports of vaginal pain associated with changes that can
       occur with mesh (contraction, retraction, or shrinkage) that result in taut
       sections of mesh . . . Some of these women will require surgical intervention
       to correct the condition, and some of the pain appears to be intractable.

       38.     The ACOG/AUGS Joint Committee Opinion also recommended, among other

things, that “[p]elvic organ prolapse vaginal mesh repair should be reserved for high-risk

individuals in whom the benefit of mesh placement may justify the risk.”

       39.     As is known to the Defendants, the risks associated with POP repair are the

same as SUI repair. However, the data regarding the magnitude and frequency of these known

risks are not as developed as the data on POP repair. The FDA recognized this, as

demonstrated by its Section 522 Orders issued to manufacturers of pelvic mesh products used

to treat SUI in January of 2012.

       40.     In September 2011, the FDA acknowledged the need for additional data and

noted in “Surgical Mesh For Treatment of Women with pelvic Organ Prolapse and Stress

Urinary Incontinence” that the literature and information developing on SUI repair with pelvic

                                                   10
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 11 of 50 PageID 11



mesh products “indicate[] that serious complications can occur . . . [and] a case can be made

for additional premarket and/or post market studies to better address the risk/benefit of all

mesh products used for SUI.”

        41.     Defendants did not, and have not, adequately studied the extent of the risks

associated with the products. In January 2012, the FDA recognized the risk to women and

mandated additional studies to further investigate these risks.

        42.     In 2016, the FDA reclassified Defendants’ transvaginal POP products into

Class III or high risk.

        43.     On April 16, 2019, the FDA ordered all transvaginal POP device

manufacturers, including Defendants, to stop selling and distributing these products

immediately. The FDA had not received sufficient evidence to assure that the probable

benefits of these devices outweighed their probable risks, and concluded that these products do

not have a reasonable assurance of safety and effectiveness.

        44.     Defendants knew or should have known that the products unreasonably

exposed patients to the risk of serious harm while conferring no benefit over available feasible

alternatives that do not involve the same risks. At the time Defendants began marketing each

of their pelvic mesh products, Defendants were aware that their pelvic mesh products were

associated with each and every one of the adverse events communicated by the FDA in its July

13, 2011, safety communication. Despite claims that polypropylene mesh is inert, the

scientific evidence shows that this material as implanted in the Plaintiff is biologically

incompatible with human tissue and when used as a woven or knitted alloplastic textile

prosthetic mesh for pelvic floor repair, polypropylene and other surgical polymers promote a

severe foreign body reaction and chronic inflammatory response in a large subset of the



                                                  11
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 12 of 50 PageID 12



population implanted with Defendants’ pelvic mesh products. This “host defense response” by

a woman’s pelvic tissues promotes degradation of the polypropylene mesh and the pelvic

tissue, causes chronic inflammation of the pelvic tissue, causes shrinkage or contraction of the

mesh leading to nerve entrapment, further inflammation, chronic infectious response and

chronic pain, causes new-onset painful sexual relations, significant urinary dysfunction,

vaginal shortening and anatomic deformation, and can contribute to the formation of severe

adverse reactions to the polypropylene mesh.

       45.       The FDA defines both “degradation” and “fragmentation” as “device

problems” to which the FDA assigns a specific “device problem code.” “Material

Fragmentation” is defined as an “[i]ssue associated with small pieces of the device breaking

off unexpectedly” and “degraded” as an “[i]ssue associated with a deleterious change in the

chemical structure, physical properties, or appearance in the materials that are used in device

construction.”

       46.       Defendants knew or should have known about the pelvic mesh products’ risks

and complications identified in the FDA Safety Communications and the ACOG/AUGS Joint

Committee Opinion.

       47.       Defendants also knew or should have known that: (1) some of the predicate

products for the pelvic mesh products had high failure and complication rates, resulting in the

recall of some of these predicate devices (including a medical device known as the Protogen

device); (2) that there were and are differences between the Defendants’ pelvic mesh products

and some or all of the predicate products, rendering them unsuitable for designation as

predicate products; (3) that significant differences exist and existed between the pelvic mesh

products and their predecessor and predicate products, such that the disclosures to the FDA



                                                 12
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 13 of 50 PageID 13



were and are incomplete and misleading; and (4) that the pelvic mesh products were and are

causing numerous patients severe injuries and complications.

       48.     The Defendants suppressed this information and failed to accurately and

completely disseminate or share this and other critical information with the FDA, health care

providers and the patients. As a result, the Defendants actively and intentionally misled and

continue to mislead the public, including the medical community, health care providers and

patients, into believing that the pelvic mesh products and the procedures for implantation were

and are safe and effective, leading to the prescription for and implantation of the pelvic mesh

products into Plaintiff.

       49.     Defendants also failed to perform or rely on proper and adequate testing and

research in order to determine and evaluate the risks and benefits of their pelvic mesh

products. Defendants’ above-referenced failures continue to this day.

       50.     Defendants failed to design and establish a safe, effective procedure for

removal of the pelvic mesh products. Therefore, in the event of a failure, injury, or

complications, it is impossible to easily and safely remove the pelvic mesh products.

Defendants’ above-referenced failures continue to this day.

       51.     Feasible and suitable alternative designs as well as suitable alternative

procedures and instruments for implantation have existed at all times relevant as compared to

the Defendants’ pelvic mesh products.

       52.     The pelvic mesh products were at all times utilized and implanted in a manner

foreseeable to the Defendants, as Defendants generated the instructions for use, created the

procedures for implanting the devices and trained the implanting physicians.

       53.     Furthermore, the Defendants provided incomplete, insufficient and misleading


                                                 13
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 14 of 50 PageID 14



training and information to physicians, in order to increase the number of physicians utilizing

their pelvic mesh products, and thus increase the sales of the pelvic mesh products, and also

leading to the dissemination of inadequate and misleading information to patients, including

Plaintiff. Defendants’ above-referenced failures continue to this day.

       54.     To this day, the Defendants’ pelvic mesh products continue to be

marketed to the medical community and to patients as safe, effective and reliable medical

devices, implanted by safe, effective and minimally invasive surgical techniques, and as safer

and more effective as compared to available feasible alternative treatments of pelvic organ

prolapse and/or stress urinary incontinence and other competing products.

       55.     Defendants misrepresented, omitted and downplayed the known risks, dangers,

adverse events, contraindications, defects and disadvantages of the products, and advertised,

promoted, marketed, sold and distributed the products as safe medical devices when

Defendants knew or should have known that the products were not safe for their intended

purposes, and that the products would cause, and did cause, serious medical problems, and in

some patients, including the Plaintiff, catastrophic injuries. Further, while some of the

problems associated with the products were made known to physicians, the magnitude and

frequency of these problems were not disclosed and were hidden from physicians.

       56.     Contrary to Defendants’ representations and marketing to the medical

community and to the patients themselves, the products have high rates of failure, injury, and

complications, fail to perform as intended, require frequent and often debilitating re-

operations, and have caused severe and irreversible injuries, conditions, and damage to a

significant number of women, including the Plaintiff, making them defective under the law.

       57.     The specific nature of the products’ defects include, but are not limited to, the



                                                 14
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20            Page 15 of 50 PageID 15



following:

             a.   the use of polypropylene in the product s and the adverse tissue

                  reactions and host defense response that result from such material,

                  causing adverse reactions and serious, permanent injuries including,

                  but not limited to, painful recurrent erosions and associated intractable

                  pain;

             b.   the design of the produ ct s to be inserted into and through an area

                  of the body that is blood vessel rich, nerve dense, and bacteria laden

                  leading to excessive blood loss and vascular damage, permanent nerve

                  injury and associated chronic, intractable neuropathic pain,

                  contaminated permanently-implanted mesh causing chronic infections,

                  subclinical infections and biofilms, enhanced chronic inflammatory

                  response, chronic wound healing with tissue destruction, as well as

                  numerous other adverse reactions and serious and permanent injuries;

             c.   biomechanical issues with the design of the products which result in a

                  non-anatomic condition leading to contraction or shrinkage of the mesh

                  inside the body, that in turn causes surrounding tissue to become

                  eroded, inflamed, fibrotic and infected, resulting in serious and

                  permanent injury;

             d.   the propensity of the mesh design characteristics of the products for

                  plastic deformation when subjected to tension both during implantation

                  and once implanted inside the body which causes the mesh, or portions

                  thereof, to be encapsulated in a rigid scar plate which leads to nerve



                                            15
Case 3:20-cv-03712-S Document 1 Filed 12/23/20            Page 16 of 50 PageID 16



              entrapment, bacterial entrapment, tissue destruction, enhanced

              inflammatory and fibrotic response and chronic pain;

        e.    the propensity of the product s to become rigid and inflexible,

              causing them to be improperly mated to the delicate and sensitive areas

              of the vagina and pelvis where they are implanted, and causing

              discomfort and pain with normal daily activities that involve

              movement in the pelvic region (e.g., intercourse, defecation, walking);

        f.    the propensity of the products for degradation or fragmentation over

              time, which causes an increased surface area that leads to enhanced

              chronic inflammatory and fibrotic reaction, causes a “barbed wire” or

              “saw blade” effect by the fragmented surface “sawing” through the

              tissue, leads to bacteria harboring in the fragmented, peeled and split

              fiber surface which in turn leads to chronic infections at the mesh

              surface, and results in continuing injury over time;

        g.    the hyper-inflammatory responses to collagen leading to problems

              including chronic inflammatory response, chronic pain and fibrotic

              reaction as well as infections and other serious adverse events;

        h.    the propensity of the collagen products to disintegrate after

              implantation in the female pelvis, causing pain and other adverse

              reactions;

        i.    the harshness of collagen upon the female pelvic tissue, and the

              hardening of the product in the body; and

        j.    the inability of surgeons to effectively treat many of these conditions



                                        16
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                    Page 17 of 50 PageID 17



                         due to the integration of the mesh into the pelvic tissue and thus the

                         inability to safely remove or excise the mesh once a complication

                         occurs.

       58.          The products are also defective due to Defendants’ failure to adequately

warn or instruct the Plaintiff and/or their health care providers of known subjects including,

but not limited to, the following:

               a.        the products’ propensities to contract, retract, and/or shrink inside the

                         body;

               b.        the products’ propensities for degradation, fragmentation and/or

                         migration;

               c.        the products’ inelasticity preventing proper mating with the pelvic floor

                         and vaginal region;

               d.        the frequency and manner of transvaginal mesh erosion or extrusion;

               e.        the risk of chronic inflammation resulting from the products;

               f.        the risk of chronic infections resulting from the products;

               g.        the risk of permanent vaginal or pelvic scarring as a result of the

                         products;

               h.        the risk of de novo urinary dysfunction;

               i.        the risk of de novo dyspareunia or painful sexual relations;

               j.        the risk of recurrent, intractable p e l v i c pain and other pain resulting

                         from the products;

               k.        the need for corrective or revision surgery to adjust or remove the

                         p r o d u c t s which in some cases is not feasible nor possible;



                                                    17
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                     Page 18 of 50 PageID 18



                l.       the severity of complications that could arise as a result of

                         implantation of the products;

                m.       the hazards associated with the products;

                n.       the products’ defects described herein;

                o.       treatment of pelvic organ prolapse and stress urinary incontinence

                         with the products is no more effective than feasible, available and safer

                         alternatives;

                p.       treatment of pelvic organ prolapse and stress urinary incontinence with

                         the products exposes patients to greater risk than feasible, available and

                         safer alternatives;

                q.       treatment of pelvic organ prolapse and stress urinary incontinence

                         with the products makes future surgical repair more difficult than

                         feasible, available and safer alternatives;

                r.       use of the products puts the patient at greater risk of requiring additional

                         surgery than feasible, available and safer alternatives;

                s.       removal of the p r o d u c t s due to complications may involve multiple

                         surgeries and may significantly impair the patient’s quality of life; and

                t.       complete removal of the p r o d u c t s may not be possible and may

                         not result in complete resolution of the complications, including pain.

                                         CAUSES OF ACTION

                                             COUNT I
                                           NEGLIGENCE

        59.     Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.


                                                    18
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 19 of 50 PageID 19



      60.      Defendants had a duty to individuals, including the Plaintiff, to use reasonable

care in designing, researching, manufacturing, marketing, labeling, packaging, supplying,

distributing and selling the pelvic mesh products.

      61.      Defendants were negligent in failing to use reasonable care as described herein

in designing, manufacturing, marketing, labeling, packaging and selling the products.

Defendants breached their aforementioned duty by:

               a.     failing to design the p r o d u c t s so as to avoid an unreasonable

                      risk of harm to women in whom the products were implanted,

                      including the Plaintiff;

               b.     failing to manufacture the products so as to avoid an unreasonable risk

                      of harm to women in whom the products were implanted, including the

                      Plaintiff;

               c.     failing to use reasonable care in the testing of the products so as to

                      avoid an unreasonable risk of harm to women in whom the products

                      were implanted, including the Plaintiff;

               d.     failing to use reasonable care in inspecting the products to avoid an

                      unreasonable risk of harm to women in whom the products were

                      implanted, including the Plaintiff; and

               e.     otherwise negligently or carelessly designing, manufacturing,

                      marketing, labeling, packaging and/or selling the products.

      62.       The reasons that Defendants’ negligence caused the products to be

unreasonably dangerous and defective include, but are not limited to:

               a.     the use of polypropylene material in the p r o d u c t s and the



                                                 19
Case 3:20-cv-03712-S Document 1 Filed 12/23/20               Page 20 of 50 PageID 20



              immune reaction that results from such material, causing adverse

              reactions and injuries;

        b.    the design of the products to be inserted into and through an area of

              the body with high levels of bacteria that adhere to the mesh causing

              immune reactions and subsequent tissue breakdown and adverse

              reactions and injuries;

        c.    biomechanical issues with the design of the products, including, but not

              limited to, the propensity of the products to contract or shrink inside the

              body, that in turn cause surrounding tissue to be inflamed, become

              fibrotic, and contract, resulting in injury;

        d.    the use and design of arms and anchors in the products, which, when

              placed in the women, are likely to pass through contaminated spaces

              and injure major nerve routes in the pelvic region;

        e.    the propensity of the p r o d u c t s for migration or to gradually

              elongate and deform when subject to prolonged tension inside the

              body;

        f.    the inelasticity of the p r o d u c t s , causing them to be improperly

              mated to the delicate and sensitive areas of the pelvis where they are

              implanted, and causing pain upon normal daily activities that involve

              movement in the pelvis (e.g., intercourse, defecation);

        g.    the propensity of the p r o d u c t s for degradation or fragmentation

              over time, which causes a chronic inflammatory and fibrotic reaction,

              and results in continuing injury over time;



                                          20
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 21 of 50 PageID 21



               h.     the propensity of the products to cause long standing inflammatory

                      response altering the effective porosity of the mesh resulting in poor

                      outcomes including bridging fibrosis, compromise of tissues in contact

                      with or surrounding the mesh, erosion, nerve damage and resulting

                      neuromas; and

               i.     the creation of a non-anatomic condition in the pelvis leading to

                      chronic pain and functional disabilities when the mesh is implanting

                      according to the manufacturers' instructions.

      63.      Defendants also negligently failed to warn or instruct the Plaintiff and/or her

health care providers of known subjects including, but not limited to, the following:

               a.     the products’ propensities to contract, retract and/or shrink inside the

                      body;

               b.     the products’ propensities for degradation, fragmentation and/or

                      migration;

               c.     the products’ inelasticity preventing proper mating with the pelvic

                      floor and vaginal region;

               d.     the frequency and manner of mesh erosion or extrusion;

               e.     the risk of chronic inflammation resulting from the products;

               f.     the risk of chronic infections resulting from the products;

               g.     the risk of permanent vaginal or pelvic scarring as a result of the
                      products;

               h.     the risk of de novo urinary dysfunction;

               i.     the risk of de novo dyspareunia or painful sexual relations;

               j.     the risk of recurrent, intractable pelvic pain and other pain resulting


                                                  21
Case 3:20-cv-03712-S Document 1 Filed 12/23/20              Page 22 of 50 PageID 22



              from the products;

        k.    the need for corrective or revision surgery to adjust or remove the

              products which in some cases is not feasible nor possible;

        l.    the severity of complications that could arise as a result of implantation

              of the products;

        m.    the hazards associated with the products;

        n.    the products’ defects described herein;

        o.    treatment of p e l v i c organ prolapse and stress urinary incontinence

              with the products is no more effective than feasible, available and safer

              alternatives;

        p.    treatment of pelvic organ prolapse and stress urinary incontinence with

              the products exposes patients to greater risk than feasible, available and

              safer alternatives;

        q.    treatment of p el vi c organ prolapse and stress urinary incontinence

              with the products makes future surgical repair more difficult than

              feasible, available and safer alternatives;

        r.    use of the p r o d u c t s puts the patient at greater risk of requiring

              additional surgery than feasible, available and safer alternatives;

        s.    removal of the products due to complications may involve multiple

              surgeries and may significantly impair the patient’s quality of life;

        t.    complete removal of the products may not be possible and may not

              result in complete resolution of the complications, including pain; and

        u.    as a result of these life-altering and, in some cases, permanent injuries,



                                         22
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 23 of 50 PageID 23



                       Plaintiff has suffered severe emotional pain and injury and has suffered

                       and will suffer apprehension of increased risk for injuries, infections,

                       pain, mental anguish, discharge and multiple corrective surgeries as a

                       result of implantation of mesh.

       64.     Defendants likewise failed to conduct post-market vigilance or surveillance by:

               a.      monitoring or acting on findings in the scientific and medical literature;

               b.      monitoring or investigating and evaluating reports in the FDA adverse

                       event databases for their potential significance for Defendants’ pelvic

                       mesh products;

               c.      failing to comply with manufacturer requirements of the medical

                       device; and

               d.      reporting (MDR) Regulations, specifically:

                     i.       Failing to report MDRs (Medical Device [adverse event]

                              Reports); and

                    ii.       failing to investigate reports of serious adverse events.

      65.      As a direct and proximate result of Defendants’ negligence, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent

injury, has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations

for medical services and expenses, lost income, and other damages. As long as parts of

Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced

permanent injuries caused by Defendants’ device before removal, Plaintiff will continue to

suffer the above-referenced and new injuries until death.



                                                  23
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                      Page 24 of 50 PageID 24



        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                       COUNT II
                            STRICT LIABILITY-DESIGN DEFECT

       66.      Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

       67.      The product implanted in Plaintiff was not reasonably safe for i t s intended

use and was defective as described herein with respect to its design. As previously stated,

these products’ design defects include, but are not limited to:

                a.       the use of polypropylene material and/or collagen material in the

                         products and the immune reaction that results from such material,

                         causing adverse reactions and injuries;

                b.       the design of the products to be inserted into and through an area of

                         the body with high levels of bacteria that adhere to the mesh causing

                         immune reactions and subsequent tissue breakdown and adverse

                         reactions and injuries;

                c.       biomechanical issues with the design of the product, including, but not

                         limited to, the propensity of the product to contract or shrink inside the

                         body, that in turn cause surrounding tissue to be inflamed, become

                         fibrotic, and contract, resulting in injury;

                d.       the use and design of arms and anchors in the product, which, when

                         placed in the women, are likely to pass through contaminated spaces


                                                     24
Case 3:20-cv-03712-S Document 1 Filed 12/23/20              Page 25 of 50 PageID 25



              and injure major nerve routes in the pelvic region;

        e.    the propensity of the p r o d u c t s for migration or to gradually

              elongate and deform when subject to prolonged tension inside the

              body;

        f.    the inelasticity of the p r o d u c t s , causing them to be improperly

              mated to the delicate and sensitive areas of the pelvis where they are

              implanted, and causing pain upon normal daily activities that involve

              movement in the pelvis (e.g., intercourse, defecation);

        g.    the propensity of the p r o d u c t s for degradation or fragmentation

              over time, which causes a chronic inflammatory and fibrotic reaction,

              and results in continuing injury over time;

        h.    the hyper-inflammatory responses to collagen leading to problems

              including chronic pain and fibrotic reaction;

        i.    the propensity of the collagen products to disintegrate after

              implantation in the female pelvis, causing pain and other adverse

              reactions;

        j.    the adverse tissue reactions caused by the collagen products, which are

              causally related to infection, as the collagen is a foreign organic

              material;

        k.    the harshness of collagen upon the female pelvic tissue, and the

              hardening of the product in the body; and

        l.    the creation of a non-anatomic condition in the pelvis leading to

              chronic pain and functional disabilities when the mesh is implanting



                                         25
     Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 26 of 50 PageID 26



                         according to the manufacturers' instructions.

       68.      As a direct and proximate result of the product’s aforementioned defects as

described herein, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo future medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, lost income, and

other damages. As long as parts of Defendants’ pelvic mesh product remain implanted in

Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device before

removal, Plaintiff will continue to suffer the above-referenced and new injuries until death.

       69.      Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling a defective product.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                    COUNT III
                    STRICT LIABILITY – MANUFACTURING DEFECT

       70.      Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

       71.      The product implanted in the Plaintiff was not reasonably safe for its

intended use and was defective as described herein as a matter of law with respect to its

manufacture, in that it deviated materially from Defendants’ design and manufacturing

specifications in such a manner as to pose unreasonable risks of serious bodily harm to the

Plaintiff.

                                                   26
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 27 of 50 PageID 27



      72.      As a direct and proximate result of the product’s aforementioned defects as

described herein, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and corrective

surgery and hospitalization, has suffered financial or economic loss, including, but not limited

to, obligations for medical services and expenses, and/or lost income, and other damages. As

long as parts of Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff

experienced permanent injuries caused by Defendants’ device before removal, Plaintiff will

continue to suffer the above-referenced and new injuries until death.

      73.      Defendants are strictly liable to the Plaintiff named in this Complaint for

designing, manufacturing, marketing, labeling, packaging and selling a defective product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                       COUNT IV
                          STRICT LIABILITY – FAILURE TO WARN

      74.       Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      75.       The product implanted in the Plaintiff was not reasonably safe for its

intended use and was defective as described herein as a matter of law due to its lack of

appropriate and necessary warnings. Specifically, Defendants did not provide sufficient or

adequate warnings to the Plaintiff, her medical providers, the medical community, the FDA,

and/or public at large.

      76.       Defendants were and are aware that their products, as described herein,

                                                  27
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 28 of 50 PageID 28



degrade, contract, shrink, fray, cord, migrate, stiffen, loose pore size with tension, and/or

otherwise deform at all times relevant to Plaintiff’s claims.

      77.       Defendants have a post-implant and continuing duty to warn Plaintiff, her

medical providers, the medical community, the FDA, and/or the public at large of their

products’ known characteristics or defective propensities as described herein. Defendants

breached and continue to breach these duties owed to Plaintiff, her medical providers, the

medical community, the FDA, and/or the public. These duties are continuing in nature and will

only expire until Defendants permanently remove their products from the market, all medical

providers cease implanting Defendants pelvic products into their patients, and/or the FDA bans

said products from the market, each of which has yet to occur.

      78.       As a direct and proximate result of the products’ aforementioned defects as

described herein, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo further medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost income,

and other damages. As long as parts of Defendants’ pelvic mesh product remain implanted in

Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device before

removal, Plaintiff will continue to suffer the above-referenced and new injuries until death.

      79.       Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling a defective product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief



                                                  28
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 29 of 50 PageID 29



as the Court deems equitable and just.

                                     COUNT V
                      STRICT LIABILITY – DEFECTIVE PRODUCT

      80.       Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      81.      At the time of Plaintiff’s injuries, the Defendants’ pelvic mesh products were

defective and unreasonably dangerous to foreseeable consumers, patients, and users, including

Plaintiff, and the warnings, labels, and instructions were deficient.

      82.      The Defendants’ p e l v i c m e s h p r o d u c t s are dangerous and defective,

unfit and unsafe for their intended and reasonably foreseeable uses, and do not meet or

perform to the expectations of patients and their health care providers.

      83.      Plaintiff bring strict product liability claims under the common law, Section

402A of the Restatement of Torts (Second) against Defendants.

      84.      As a proximate result of the Defendants’ design, manufacture, marketing,

sale and distribution of the pelvic mesh products, Plaintiff has been injured and sustained

severe and permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of

care, comfort, and economic damages. As long as parts of Defendants’ pelvic mesh product

remain implanted in Plaintiff or Plaintiff experienced permanent injuries caused by

Defendants’ device before removal, Plaintiff will continue to suffer the above-referenced and

new injuries until death.

      WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                                  29
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 30 of 50 PageID 30



                                         COUNT VI
                                BREACH OF EXPRESS WARRANTY

       85.      Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

       86.      Defendants made assurances as described herein to the general public,

hospitals and health care professionals that the p e l v i c m e s h p r o d u c t s were safe and

reasonably fit for their intended purposes.

       87.      The Plaintiff and/or her healthcare providers chose the product based upon

Defendants’ warranties and representations, as described herein, regarding the safety and

fitness of their products.

       88.      The Plaintiff, individually and/or by and through her physicians as her agents,

reasonably relied upon Defendants’ express warranties and guarantees that the products were

safe, merchantable, and reasonably fit for their intended purposes.

       89.      Defendants breached these express warranties because the product implanted in

the Plaintiff was unreasonably dangerous and defective, as described herein, and not as

Defendants had represented.

       90.      Defendants’ breach of their express warranties resulted in the implantation of

unreasonably dangerous and defective product in Plaintiff, placing Plaintiff’s health and safety

in jeopardy.

       91.      As a direct and proximate result of Defendants’ breach of the aforementioned

express warranties, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo further medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost

                                                   30
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 31 of 50 PageID 31



income, and other damages. As long as parts of Defendants’ pelvic mesh product remain

implanted in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’

device before removal, Plaintiff will continue to suffer the above-referenced and new injuries

until death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                     COUNT VII
                            BREACH OF IMPLIED WARRANTY

       92.       Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       93.     Defendants impliedly warranted that the pelvic mesh products were

merchantable and were fit for the ordinary purposes for which they were intended.

       94.     When the p r o d u c t was implanted in the Plaintiff to treat her pelvic organ

prolapse, the product was being used for the ordinary purpose for which it was intended.

       95.     The Plaintiff, individually and/or by and through her physicians as her agents,

relied upon Defendants’ implied warranties of merchantability in consenting to have the

product implanted in her.

       96.     Defendants breached these implied warranties of merchantability because the

product implanted in the Plaintiff was neither merchantable nor suited for its intended use as

warranted.

       97.     Defendants’ breach of their implied warranties resulted in the implantation of

unreasonably dangerous and defective product in Plaintiff, placing Plaintiff’s health and safety

                                                 31
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 32 of 50 PageID 32



in jeopardy.

       98.      As a direct and proximate result of Defendants’ breach of the aforementioned

implied warranties, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will likely

undergo further medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost

income, and other damages. As long as parts of Defendants’ pelvic mesh product remain

implanted in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’

device before removal, Plaintiff will continue to suffer the above-referenced and new injuries

until death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                       COUNT VIII
                                FRAUDULENT CONCEALMENT

       99.      Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

       100.     Throughout the relevant time periods, it was known or knowable to

Defendants that their pelvic mesh products caused large numbers of complications that were

not rare. Moreover, it was known or knowable to Defendants that the surgical technique and

training of implanting physicians was not the cause of the adverse events associated with

these devices. It was known or knowable to Defendants that the safety and efficacy of their

pelvic mesh products had not been proven with respect to, among other things, the product,


                                                  32
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 33 of 50 PageID 33



their components, their performance and their method of insertion. It was known or

knowable to Defendants that there was no evidence that their pelvic mesh products were safe

and effective and, in fact the evidence that was known or knowable to Defendants was that

their pelvic mesh products were not safe and effective. Defendants continued to represent that

their pelvic mesh products were safe and effective.

       101.        Despite what was known or knowable to Defendants about the lack of

safety and efficacy of their pelvic mesh products through the relevant time periods,

Defendants failed to disclose this information to the Plaintiff, to their physicians or to the

public at large.

       102.        Despite this knowledge, Defendants continued to market and sell their

p e l v i c m e s h p r o d u c t s and procedures as being safe and efficacious with evidence to the

contrary. Additionally, Defendants wrongfully and intentionally, through their physician

training program, provided physicians with the comfort that they had sufficient training,

consistent with the 2008 FDA PHN, to minimize or eliminate adverse effects resulting from the

devices.

       103.        At all times mentioned herein, Defendants, and each of them, had the duty

and obligation to disclose to Plaintiff and to their physicians, the true facts concerning the

aforesaid products, that is, that said products were dangerous and defective, lacking efficacy

for their purported use and lacking safety in normal use, and how likely it was to cause serious

consequences to users including permanent and debilitating injuries. Defendants concealed

these material facts prior to the time that Plaintiff were implanted with Defendants’ pelvic

mesh products.

       104.        Defendants were under a duty to Plaintiff to disclose and warn of the



                                                   33
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 34 of 50 PageID 34



defective nature of the products because:

               a.      Defendants were in a superior position to know the true quality, safety

                       and efficacy of the Defendants’ pelvic mesh products;

               b.      Defendants knowingly made false claims about the safety and quality

                       of the Defendants’ pelvic mesh products in the documents and

                       marketing materials Defendants provided to the FDA, physicians, and

                       the general public; and

               c.      Defendants fraudulently and affirmatively concealed the defective

                       nature of the Defendants’ pelvic mesh products from Plaintiff.

      105.     The facts concealed and/or not disclosed by Defendants to Plaintiff were

material facts that a reasonable person would have considered to be important in deciding

whether or not to purchase and/or use the Defendants’ pelvic mesh products.

      106.     At all times herein mentioned, Defendants, and each of them, willfully,

intentionally, and maliciously concealed facts as set forth above from Plaintiff and her

physicians, and as a result Plaintiff, with the intent to defraud as herein alleged.

      107.     Defendants intentionally concealed and/or failed to disclose the true

defective nature of the products so that Plaintiff would request and purchase the Defendants’

pelvic mesh product, and that her healthcare providers would dispense, prescribe, and

recommend the Defendants’ pelvic mesh products, and Plaintiff justifiably acted or relied

upon, to her detriment, the concealed and/or non-disclosed facts as evidenced by her purchase

of the Defendants’ pelvic mesh product.

      108.     At all times herein mentioned, neither Plaintiff nor her physicians were

aware of the facts set forth above, and had they been aware of said facts, they would not have



                                                   34
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 35 of 50 PageID 35



acted as they did, that is, would not reasonably relied upon said representations of safety and

efficacy and utilized the pelvic mesh product for treatment of pelvic organ prolapse.

       109.     To this day, Defendants c o n t i n u e t o intentionally conceal and/or fail to

disclose the true defective nature of their products, as indicated above.

       110.     Defendants’ failure to disclose this information was a substantial factor in

Plaintiff’s physicians selecting Defendants’ pelvic mesh products and procedures for treatment

of pelvic organ prolapse. This failure to disclose also resulted in the provision of incorrect and

incomplete information to the Plaintiff as a patient. As a direct and proximate result of this

conduct, Plaintiff was injured. As long as parts of Defendants’ pelvic mesh product remain

implanted in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’

device before removal, Plaintiff will continue to suffer the above-referenced and new injuries

until death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                          COUNT IX
                                     CONSTRUCTIVE FRAUD

       111.     Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

       112.     Defendants are in a unique position of knowledge concerning the quality,

safety and efficacy of the Defendants’ pelvic mesh products, which knowledge is not

possessed by Plaintiff or her physicians, and Defendants thereby hold a position of superiority

over Plaintiff and her physicians.

                                                  35
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                    Page 36 of 50 PageID 36



       113.     Despite their unique and superior knowledge regarding the defective nature of

the Defendants’ pelvic mesh products, Defendants continue to suppress, conceal, omit, and/or

misrepresent information to Plaintiff, the medical community, and/or the FDA, concerning the

severity of risks and the dangers inherent in the intended use of the Defendants’ p e l v i c

m e s h p r o d u c t s , as compared to other products and forms of treatment.

       114.     Defendants have concealed and suppressed the above-referenced material

information, including limited clinical testing, that would reveal that the Defendants’ pelvic

mesh products had a higher risk of adverse effects, in addition to, and exceeding those

associated with alternative procedures and available devices. Instead, Defendants have

misrepresented the safety and efficacy of their products.

       115.     Upon information and belief, Defendants’ misrepresentations are and were

designed to induce physicians and Plaintiff to prescribe, dispense, recommend and/or purchase

the Defendants’ pelvic mesh products. Plaintiff and the medical community have relied upon

Defendants’ representations.

       116.     Defendants took unconscionable advantage of their dominant position of

knowledge with regard to Plaintiff and her medical providers and engaged in constructive

fraud in their relationship with Plaintiff and her medical providers. Plaintiff reasonably relied

on Defendants’ representations.

       117.     As a proximate result of the Defendants’ conduct, Plaintiff has been injured,

and sustained severe and permanent pain, suffering, disability, impairment, loss of enjoyment

of life, loss of care, comfort and economic damages. As long as parts of Defendants’ pelvic

mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries caused

by Defendants’ device before removal, Plaintiff will continue to suffer the above-referenced



                                                   36
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 37 of 50 PageID 37



and new injuries until death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                              COUNT X
        DISCOVERY RULE, TOLLING AND FRAUDULENT CONCEALMENT

        118.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        119.    Plaintiff asserts all applicable state statutory and common law rights and

theories related to the tolling or extension of any applicable statute of limitations, including

equitable tolling, delayed discovery, discovery rule, and fraudulent concealment.

        120.    Plaintiff pleads that the discovery rule should be applied to toll the running of

the statute of limitations until Plaintiff knew, or through the exercise of reasonable care and

diligence should have known, of facts indicating that Plaintiff had been injured, the cause of

the injury and the tortious nature of the wrongdoing that caused the injury.

        121.    Despite diligent investigation by Plaintiff into the cause of her injuries,

including consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and

damages, and their relationship to the p r o d u c t s was not discovered, and through

reasonable care and due diligence could not has been discovered, until a date within the

applicable statute of limitations for filing Plaintiff’s claims. Therefore, under appropriate

application of the discovery rule, Plaintiff’s suit was filed well within the applicable statutory

limitations period.

        122.    The running of the statute of limitations in this cause is tolled due to equitable

                                                   37
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 38 of 50 PageID 38



tolling. Defendants are estopped from asserting a statute of limitations defense due to

Defendants’ fraudulent concealment, through past and continuing affirmative

misrepresentations and omissions, from Plaintiff and Plaintiff’s physicians of the true risks

associated with the products. As a result of Defendants’ fraudulent concealment, Plaintiff

and Plaintiff’s physicians were unaware, and could not have known or have learned

through reasonable diligence that Plaintiff had been exposed to the risks alleged herein and

that those risks were the direct and proximate result of the wrongful acts and omissions of the

Defendants.

                                          COUNT XI
                                NEGLIGENT MISREPRESENTATION

        123.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        124.    Defendants had a n d h a v e a duty to accurately and truthfully represent to

the medical and healthcare community, Plaintiff, the FDA, and the public, that the pelvic

mesh products had not been adequately tested and found to be safe and effective for the

treatment of incontinence and/or prolapse. The representations made by Defendants, in fact,

were false.

        125.    Defendants failed to exercise ordinary care in the representations concerning

the pelvic mesh products while they were involved in their manufacture, sale, testing, quality

assurance, quality control, and distribution in interstate commerce, because Defendants

negligently misrepresented the p e l v i c m e s h p r o d u c t s ’ high risk of unreasonable,

dangerous, adverse side effects. Defendants’ above-referenced failures continue to this day.

        126.    Defendants breached their duty in representing that the Defendants’ pelvic

mesh products have no serious side effects different from older generations of similar

                                                 38
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 39 of 50 PageID 39



products and/or procedures to Plaintiff, Plaintiff’s physicians, and the medical and healthcare

community. Defendants’ above-referenced breaches continue to this day.

       127.    As a foreseeable, direct and proximate result of the negligent misrepresentation

of Defendants as set forth herein, Defendants knew, and had reason to know, that the pelvic

mesh products had been insufficiently tested, or had not been tested at all, and that

they lacked adequate and accurate warnings, and that they created a high risk, and/or higher

than acceptable risk, and/or higher than reported and represented risk, of adverse side effects,

including, erosion, pain and suffering, surgery to remove the products, and other severe and

personal injuries, which are permanent and lasting in nature. As long as parts of Defendants’

pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries

caused by Defendants’ device before removal, Plaintiff will continue to suffer the above-

referenced and new injuries until death.

       128.    As a direct and proximate result of the Defendants’ conduct, Plaintiff has been

injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort and economic damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                 COUNT XII
                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       129.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

       130.    Defendants carelessly and negligently manufactured, designed, developed,

                                                  39
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 40 of 50 PageID 40



 tested, labeled, marketed and sold the Defendants’ pelvic mesh product to Plaintiff, carelessly

 and negligently concealing the harmful effects of the Defendants’ pelvic mesh product from

 Plaintiff, and carelessly and negligently misrepresented the quality, safety and efficacy of the

 product.

        131.      Plaintiff was directly impacted by Defendants’ carelessness and negligence,

in that Plaintiff has sustained and will continue to sustain emotional distress, severe physical

injuries, economic losses, and other damages as a direct result of being implanted with the

pelvic mesh product sold and distributed by Defendants and/or because of the nature of

their relationship to the individual implanted with the pelvic mesh product.

        132.    As a direct and proximate result of the Defendants’ conduct, Plaintiff has been

injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and economic damages. As long as parts of

Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced

permanent injuries caused by Defendants’ device before removal, Plaintiff will continue to

suffer the above-referenced and new injuries until death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                 COUNT XIII
                VIOLATION OF TEXAS CONSUMER PROTECTION ACT

        133.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        134.    Plaintiff purchased and used the Defendants’ pelvic mesh product primarily

                                                   40
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 41 of 50 PageID 41



for personal use and thereby suffered ascertainable losses as a result of Defendants’ actions in

violation of the Texas Deceptive Trade Practices Consumer Protection Act, Texas Bus. and

Comm. Code §17.41, et seq. (“The Act”).

       135.    Had Defendants not engaged in the deceptive conduct described herein,

Plaintiff would not have purchased and/or paid for the Defendants’ pelvic mesh product, and

would not have incurred related medical costs and injury.

       136.    Defendants engaged in wrongful conduct while at the same time obtaining,

under false pretenses, monies from Plaintiff for the pelvic mesh product that would not have

been paid had Defendants not engaged in unfair and deceptive conduct.

       137.    Unfair methods of competition or deceptive acts or practices that were

proscribed by law, including the following:

               a.     representing that goods or services have characteristics, ingredients,

                      uses benefits or quantities that they do not have;

               b.     advertising goods or services with the intent not to sell them as

                      advertised; and

               c.     engaging in fraudulent or deceptive conduct that creates a likelihood of

                      confusion or misunderstanding.

       138.    Plaintiff was injured by the cumulative and indivisible nature of Defendants’

conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and

consumers was to create demand for and sell the Defendants’ pelvic mesh products. Each

aspect of Defendants’ conduct combined to artificially create sales of the Defendants’ pelvic

mesh products.

       139.    Defendants have a statutory duty to refrain from unfair or deceptive acts or



                                                 41
       Case 3:20-cv-03712-S Document 1 Filed 12/23/20              Page 42 of 50 PageID 42



trade practices in the design, labeling, development, manufacture, promotion and sale of the

Defendants’ pelvic mesh products.

         140.   Had Defendants not engaged in the deceptive conduct described above,

Plaintiff would not have purchased and/or paid for the product, and would not have incurred

related medical costs.

         141.   Defendants’ deceptive, unconscionable, or fraudulent representations and

material omissions to patients, physicians and consumers, including Plaintiff, constituted

unfair and deceptive acts and trade practices in violation of The Act.

         142.   Defendants’ actions, as complained of herein, constitute unfair competition

or unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation of The

Act.

         143.   Defendants have engaged in unfair competition or unfair or deceptive acts or

trade practices or have made false representations in violation of The Act.

         144.   Under The Act, which protects consumers against unfair, deceptive, fraudulent

and unconscionable trade and business practices and false advertising, Defendants are the

suppliers, manufacturers, advertisers, and sellers, who are subject to liability under such

legislation for unfair, deceptive, fraudulent and unconscionable consumer sales practices.

         145.   Defendants violated The Act which was enacted to protect consumers against

unfair, deceptive, fraudulent and unconscionable trade and business practices and false

advertising, by knowingly and falsely representing that the Defendants’ pelvic mesh products

were fit to be used for the purpose for which they were intended, when in fact they were

defective and dangerous, and by other acts alleged herein. These representations were

made in marketing and promotional materials.


                                                  42
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                    Page 43 of 50 PageID 43



        146.     The actions and omissions of Defendants alleged herein are uncured or

incurable deceptive acts under The Act to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising. Defendants’

above-referenced actions and omissions continue to this day.

        147.     Defendants had, and have actual knowledge of the defective and dangerous

condition of the Defendants’ pelvic mesh products and failed to take any action to cure such

defective and dangerous conditions.

        148.     Plaintiff and the medical community relied and continue to rely upon

Defendants’ misrepresentations and omissions in determining which product and/or

procedure to undergo and/or perform.

        149.     Defendants’ deceptive, unconscionable or fraudulent representations and

material omissions to patients, physicians and consumers, constituted unfair and deceptive acts

and practices.

        150.     By reason of the unlawful acts engaged in by Defendants, and as a direct and

proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

        151.     As a direct and proximate result of Defendants’ violations of The Act, Plaintiff

has sustained economic losses, injuries and other damages and are entitled to statutory and

compensatory damages in an amount to be proven at trial.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request restitution and disgorgement

of profits, together with interest, cost of suit, attorneys’ fees, and all such other and further

relief as this Court deems just and proper.


                                           COUNT XIV


                                                    43
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 44 of 50 PageID 44



                                    GROSS NEGLIGENCE

        152.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        153.    Defendants’ conduct was willful and wanton, showing an utter indifference to

or conscious regard for the safety of others, the public and Plaintiff for which the law would

allow, and which Plaintiff will seek the imposition of punitive damages, in that Defendants’

conduct, when viewed objectively from Defendants’ standpoint at the time of the conduct,

involved an extreme degree of risk, considering the probability and magnitude of the potential

harm to others, and Defendants were actually, subjectively aware of the risk involved, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others;

or included a material representation that was false, with Defendants, knowing that it was false

or with reckless disregard as to its truth and as a positive assertion, with the intent that the

representation was acted on by Plaintiff.

        154.    Plaintiff relied on the representation and suffered injury as a proximate result

of this reliance.

        155.    Plaintiff therefore will seek to assert claims for punitive damages in an amount

within the jurisdictional limits of the Court.

        156.    Plaintiff also alleges that the acts and omissions of named Defendants,

whether taken singularly or in combination with others, constitute gross negligence that

proximately caused the injuries to Plaintiff. In that regard, Plaintiff will seek punitive

damages in an amount that would punish Defendants for their conduct and which would deter

other manufacturers from engaging in such misconduct in the future.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,



                                                   44
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 45 of 50 PageID 45



individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

equitable and just.


                                        COUNT XV
                                   LOSS OF CONSORTIUM
        157.     Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        158.     At all relevant times hereto, Plaintiff had a spouse, Ray Langston (hereafter

referred to as “Spouse Plaintiff”), who has suffered injuries and losses as a result of the

pelvic mesh product and Plaintiff’s injuries.

        159.     For the reasons set forth herein, the Spouse Plaintiff has necessarily paid and

has become liable to pay for medical aid, treatment, monitoring, medications and other

expenditures and will necessarily incur further expenses of a similar nature in the future as a

proximate result of Defendants’ misconduct.

        160.     For the reasons set forth herein, the Spouse Plaintiff has suffered and will

continue to suffer the loss of his loved one’s support, companionship, services, society love

and affection.

        161.     The Spouse Plaintiff alleges that his marital relationship was impaired and

depreciated, and the marital association between husband and wife has been altered.

        162.     The Spouse Plaintiff has suffered great emotional pain and mental anguish.

        163.     As a direct and proximate result of Defendants’ wrongful conduct, the Spouse

Plaintiff of the aforesaid Plaintiff, has sustained and will continue to sustain severe emotional

distress, economic losses and other damages for which he is entitled to compensatory and

equitable damages and declaratory relief in an amount to be proven at trial. Defendants

                                                   45
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 46 of 50 PageID 46



are liable to the Spouse Plaintiff, jointly and severally for all general, special and equitable

relief to which the Spouse Plaintiff is entitled by law.

        164.    The Spouse Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

equitable and just.


                                       COUNT XVI
                                   UNJUST ENRICHMENT

        165.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        166.    Defendants are, and at all times relevant, were the manufacturers, sellers,

and/or suppliers of the Defendants’ pelvic mesh products.

        167.    Plaintiff paid for the Defendants’ pelvic mesh product for the purpose of

treatment of pelvic organ prolapse.

        168.    Defendants have accepted payment by Plaintiff and others on Plaintiff’s

behalf for the purchase of the Defendants’ pelvic mesh products.

        169.    Plaintiff has not received the safe and effective medical device for which she

paid.

        170.    It would be inequitable for Defendants to keep this money since Plaintiff did



                                                  46
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 47 of 50 PageID 47



not in fact receive a safe and effective medical device, as represented by Defendants.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages,

together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

equitable and just.


                                        COUNT XVI
                                    PUNITIVE DAMAGES

        171.    Plaintiffs incorporate by reference each and every paragraph of this Complaint

as if fully set forth herein.

        172.    Defendants sold their products to the healthcare providers of the Plaintiff and

other healthcare providers in the state of Texas and throughout the United States without

doing adequate testing to ensure that the products were reasonably safe for implantation in the

female pelvic area.

        173.    Defendants sold the products to the Plaintiff’s health care providers and other

health care providers in the state of Texas and throughout the United States despite their

knowledge that the products can shrink, disintegrate and/or degrade inside the body, and cause

the other problems heretofore set forth in this Complaint, thereby causing severe and

debilitating injuries suffered by the Plaintiff and numerous other women.

        174.    Defendants ignored reports from patients and health care providers throughout

the United States and elsewhere of the products’ failures to perform as intended, which

resulted in the severe and debilitating injuries suffered by the Plaintiff and numerous other

women. Rather than doing adequate testing to determine the cause of these injuries, or to rule

out the products’ designs or the processes by which the products are manufactured as the



                                                  47
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                   Page 48 of 50 PageID 48



cause of these injuries, Defendants chose instead to continue to market and sell the products

as safe and effective.

       175.    Defendants ignored medical literature, studies, and communications and reports

from their own key opinions leaders, experts, employees, agents, and representatives, of the

products’ failures to perform as intended, which resulted in the severe and debilitating injuries

suffered by the Plaintiff and numerous other women. Rather than doing adequate testing to

determine the cause of these injuries, or to rule out the products’ designs or the processes by

which the products are manufactured as the cause of these injuries, Defendants chose instead

to continue to market and sell the products as safe and effective.

       176.    Defendants knew the products were unreasonably dangerous in light of their

risks of failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and treatments

in an effort to cure the conditions proximately related to the use of the p r o d u c t s , as

well as other severe and personal injuries which were permanent and lasting in nature.

       177.    Defendants withheld and continue to withhold material information from the

medical community and the public in general, including the Plaintiff, regarding the safety and

efficacy of the products.

       178.    Defendants knew and recklessly disregarded the fact that the products caused

debilitating and potentially life altering complications with greater frequency than feasible

alternative methods and/or products used to treat pelvic organ prolapse.

       179.    Defendants misstated and misrepresented data and continue to misrepresent

data so as to minimize the perceived risk of injuries caused by the products.

       180.    Notwithstanding the foregoing, Defendants continue to aggressively market

the products to consumers, without disclosing the true risks associated with the products.


                                                  48
     Case 3:20-cv-03712-S Document 1 Filed 12/23/20                 Page 49 of 50 PageID 49



        181.   Defendants knew of the products ’ defective and unreasonably dangerous

nature, but continued to manufacture, market, distribute and sell the products so as to

maximize sales and profits at the expense of the health and safety of the public, including the

Plaintiff.

        182.   Defendants continue to conceal and/or fail to disclose to the public, including

the Plaintiff, the serious complications associated with the use of the products to ensure

continued and increased sales of the products.

        183.   Defendants’ acts were willful and wanton and proximately caused injury to the

Plaintiff, thereby justifying an award of punitive damages.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly and severally and requests compensatory damages, together with

interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and

proper as well as:

        A. compensatory damages to Plaintiffs for past, present, and future damages,

        including, but not limited to, pain and suffering for severe and permanent personal

        injuries sustained by Plaintiffs, health and medical care costs, together with interest

        and costs as provided by law;

        B. restitution and disgorgement of profits;

        C. reasonable attorneys’ fees;

        D. the costs of these proceedings;

        E. economic damages;

        F. medical monitoring damages;



                                                  49
    Case 3:20-cv-03712-S Document 1 Filed 12/23/20                  Page 50 of 50 PageID 50



       G. punitive damages; and

       H. such other and further relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury as to all issues.

       Dated: December 23, 2020

                                                              Respectfully submitted,

                                                              FLINT LAW FIRM, LLC

                                                              /s/ Adam Riley
                                                              Adam Riley, Esq.
                                                              Flint Law Firm, LLC
                                                              2690 Olivet Church Rd.
                                                              Paducah, KY 42001
                                                              Phone: 270.207.9495
                                                              Fax: 618.288.4777
                                                              Email: ariley@flintlaw.com
                                                              Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

       I, Adam Riley, certify that on December 23, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the CM/ECF participants registered to receive service.

                                                              /s/ Adam Riley
                                                              Counsel for Plaintiffs




                                                  50
